DETAILED ACTION
Status of Claims: Claims: 1, 5, 7, 9, 10, 12, 14, 15, 33-36, and 39-41 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 5, 7, 9, 10, 12, 14, 15, 33-36, and 39-41 (renumbered as 1-15) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 33 are allowable over the prior art of record since none of the prior art, taken individually or in combination, particularly discloses, fairly suggests, or renders obvious sending first information through Radio Resource Control (RRC) signaling to a terminal, wherein the first information characterizes whether a condition for stopping scheduling signaling detection on a current downlink time domain unit is satisfied, and when the scheduling signaling detection is performed by the terminal on each downlink time domain unit, the RRC signaling is sent before the scheduling signaling; wherein the first information comprises a maximum of amount of scheduling signalings transmitted on each downlink time domain unit; and wherein the condition for stopping scheduling signaling detection comprises a number of the scheduling signaling that have been detected on the current downlink time domain reaching the maximum.
Independent claims 10 and 34 are allowable over the prior art of record since none of the prior art, taken individually or in combination, particularly discloses, fairly suggests, or renders obvious receiving first information sent by a base station through Radio Resource Control (RRC); wherein the first information characterizes whether a condition under which scheduling signaling detection on a current downlink time domain unit is stopped is satisfied, when the scheduling signaling detection is performed on each downlink time domain unit by the terminal, the RRC signaling is sent before the scheduling signaling; and -4-U.S. Pat. Appl. Ser. No. 16/624,094 Docket No. LZ1 908378CN08-US-1 702350 when the scheduling signaling detection is performed on each downlink time domain unit, if it is determined that the condition under which the scheduling signaling detection is stopped is satisfied according to the first information, stopping the scheduling signaling detection on the current downlink time domain unit, wherein the first information comprises a maximum of amount of scheduling signalings transmitted on each downlink time domain unit; the condition for stopping scheduling signaling detection comprises a number of the scheduling signaling that have been detected on the current downlink time domain reaching the maximum.
Dependent claims 5, 7, 9, 12, 14, 15, 35, 36, and 39-41 are allowed based on the virtue of their dependency on the allowed base claims 1, 10, and 33.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476